Case: 3:20-cv-00029-GFVT Doc #: 22-3 Filed: 05/20/20 Page: 1 of 2 - Page ID#: 179

 

COMMONWEALTH OF FLENTUCRY
Orrice oF THE ATTORNEY GENERAL

Daniel CAMERON
AtTroaney GENERAL

 

March 25, 2020
VIA HAND DELIVERY

Jones & Panda, LLC
1535 Summerhill Drive
Lexington, KY 40515-5849

c/o Registered Agent

Sarah Elizabeth Jones

1535 Summerhil! Drive
Lexington, KY 40515-5849

Re: Investigation of Price Gouging Complaints

Dear Sit or Madam:

In response to a confirmed case of the novel coronavirus in Kentucky, Governor Beshear issued
an Executive Order on March 6, 2020, declaring a state of emergency in the Commonwealth and
activating the Commonwealth's price-gouging laws set forth in Kentucky Revised Statutes (ARS)
367.372 to 367.368 (the Act). The activation of the Act was just recently renewed through the
Governor’s March 20, 2020 Executive Order. A copy of the March 20, 2020 Executive Order and
the price gouging statute are enclosed herein.

The Kentucky Office of the Attorney General (KOAG) has received information from Amazon
relating io the prices charged, during the ongoing state of emergency for respirators and hand
sanitizers offered for sale on its platform by a third-party seller identified as A9DC8BNLML6D8C,
with a store front name of Jones & Panda. This letter is to inform you that the KOAG is opening
an investigation into this information. To the extent your current pricing practices are in violation
of the aforementioned statute, you are hereby directed to immediately cease and desist from such
violations.

In furtherance of its investigation, the KOAG is serving you with the enclosed Subpoena and Civil
Investigative Demand. I look forward to receiving your responses as set forth in this dacumeni.
In the meantime, please feel free to contact me should you have any questions or wish to discuss
this matter.

An Equal Goportunity Employer M/F/D
cement a ap nie, a create

Case: 3:20-cv-00029-GFVT Doc #: 22-3 Filed: 05/20/20 Page: 2 of 2 - Page ID#: 180

March 25, 2020
Page 2

Sincerely,

4 _| LLLP
Matthew C. Cacanougher

Assistant Attorney General

Enel.

 
